MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en que conste el Contrato de
Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado por
el Director General de Minería del Ministerio de Energia y Minas, Ingeniero Ing. César Augusto
Rodríguez Villanueva, identificado con Documento Nacional de Identidad N” 09068271,
autorizado por el artículo 13” del Decreto Supremo No. 082-2002-EF, con domicilio en
Avenida Las Artes Sur 260, San Borja, Lima 41, a quien en adelante se denomina EL
ESTADO; y, de la otra parte Exploraciones Milenio S.A., con Registro Único del Contribuyente
No.20304312271, inscrita en el asiento 001 de la ficha 40402 del Libro de Sociedades
Contractuales y Otras Personas Jurídicas del Registro Minero de la Superintendencia Nacional
de los Registros Públicos, con domicilio en Calle Teruel 186, Miraflores, Lima 18, representada
por Fredy José Huanqui Guerra, con Documento Nacional de Identidad No. 06249677, cuyas
facultades como representante legal obran inscritas en el asiento 003 de la ficha 40402 del
Libro de Sociedades Contractuales y Otras Personas Jurídicas del Registro Minero de la
Ó Superintendencia Nacional de los Registros Públicos, en adelante EL INVERSIONISTA; en los
- términos siguientes:

PRIMERO: En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley No. 27623 y su Reglamento
aprobado por el Decreto Supremo No. 082-2002-EF.

SEGUNDO: Por la presente, ambas partes vienen a elevar a escritura pública el contrato
referido en la cláusula precedente, el mismo que se insertará, conjuntamente con la
Resolución Ministerial No. 003-2005-MEM/DM, de fecha 5 de enero de 2005 que designa al
Ingeniero César Augusto Rodríguez Villanueva como Director General de Mineria, y la
Resolución Ministerial No. 326-2005-MEM/DM de fecha 8 de agosto de 2005 que aprueba la
lista de bienes y servicios materia del presente contrato.

Agregue usted Señor Notario las demás cláusulas de Ley, e inserte los documentos referidos
en la cláusula segunda.

Lima, 01 de Setiembre del 2005

ESTADO PERUANO

r

Por:

César Augusto Rodríguez Villanueva
Director General de Mineria

EXPLORACIONES MILENIO S.A.

—iSL

Fredy José Huanqui Guerra
Representante Legal

Por:

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, César Augusto Rodríguez
Villanueva, identificado con D.N.!. No. 09068271, autorizada por el articulo 13*
del Reglamento de la Ley N*27623, aprobado por Decreto Supremo No. 082-
2002-EF, a quien en adelante se le denominará "EL ESTADO”; y,

(ii) Exploraciones Milenio S.A., identificada con R.U.C. 20304312271, con
o domicilio en Calle Teruel 186, Miraflores, Lima 18, representada por Fredy
4 José Huanqui Guerra, con Documento Nacional de Identidad No. 06249677,
con poder inscrito en el asiento 003 de la ficha 40402 del Libro de Sociedades
Contractuales y Otras Personas Jurídicas del Registro Minero de la
Superintendencia Nacional de los Registros Públicos, a quien en adelante se le

denominará "EL INVERSIONISTA”;

En los términos y condiciones siguientes:
+ CLAUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras descritas
en el Anexo lll.

Ventas e Impuestos de Promoción Municipal a los titulares de la actividad minera

durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los

titulares de las concesiones mineras tendrán derecho a la devolución definitiva del

Impuesto General a las Ventas e Impuestos de Promoción Municipal que les sean
a trasladados o que paguen para la ejecución de sus actividades durante la fase de
£ exploración.

( 1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto General a las
P

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se aprobó
el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial No. 530-2002-
EM/DM, se aprobó el modelo del Contrato de Inversión en Exploración.

14. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 7 de mayo de 2005 la suscripción del
Contrato de Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLAUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los beneficios del
Régimen de Devolución del Impuesto General a las Ventas e Impuesto de Promoción
Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no surtirán
efectos de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en dichas
normas.

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de U.S.$5 512,876.97 en un periodo
comprendido entre septiembre de 2005 y diciembre de 2006.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del
presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial del Ministerio de Energía
y Minas, la misma que como Anexo Il forma parte del presente contrato.

Pos

3.2. Compromiso del ESTADO:

Por su parte, EL ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, EL ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

r CLAUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su ejecución.
La aprobación de cualquier modificación deberá solicitarse a la Dirección General de Minería
del Ministerio de Energía y Minas, siendo de aplicación todas las normas que regulan la
presentación y aprobación de nuevos programas. De ser el caso, luego de la aprobación de
las modificaciones al Programa de Inversión, se procederá a adecuar el presente contrato
mediante addendum.

CLAUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido en el
Reglamento de la Ley N* 27623.

CLAUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que medie
equisito de comunicación previa, las siguientes:

6.1.  Elinicio de las operaciones con anterioridad al cumplimiento del programa de inversión
en exploración comprometido. Entendiéndose por inicio de operaciones productivas el
término establecido en el segundo párrafo del artículo 3” del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
Cláusula primera del presente documento.

CLAUSULA SETIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o validez del
presente contrato será resuelta mediante arbitraje de derecho, llevado a cabo en la ciudad de
Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de los cuales
cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados a partir
del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los dos
primeros dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días hábiles,
contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto en la
Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que se sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula, serán
sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.
CLAUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato las partes señalan como sus domicilios los indicados en
la introducción del presente documento, donde se les considerará presentes.

Las notificaciones dirigidas a los domicilios indicados se tendrá por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efectos en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias de igual
tenor, en Lima, a los ..01..... días del mes de «Setiembre... del 2005.

S_

—

EL ESTADO EL INVERSIONISTA
issue tis [sevoncaz [ie s2vs [lastre [vszrs [leseys [i6stvs |i6stve |i6ezys JOLuicÓr [ssio2za [testers para ieszre [eszsocez [ieezesi Jesiozes Jesdoz la [es ior ds [s3iwioL Ése
¡00.0 [090 [000 [0010 [000 (13 [000 [1191 ns

Ez ESE A 250 EZ Oreyaalz [sv Lcvi [wesurzs |pessios [pesos [901 ans,

Ea [S€ 92 ¡96 92 [5 92 [56 dE ¡OP SOL Ea [SE 92 [56 92 |9€ 9E_

EA zez  [|tezoz  |eWzez  [e8zez jazizvr  fuezoz  |eezoz  |tuzez  fuemsz

000 lseesg'ar fezzeee [000 ooo beces'cez [ooo QIIYTN TRTESTA ARTIST piba dear iia]

[EZFer

[28500 [ea 500 A [zosoo [20509
besa jesse |semez  fesse  [esmoz  [eseez  [owesus  [esem  [eseez

577000 CUT O

[EZ

areeotta

re sczs
[Soacezr

¡2098 BES es 25 re

[PO LEL 194805 [else [EL So Elsy [eos Else [esp Elsy 2ozes

pozezoz [esiozzz |eovonT [enzser [es7saT |euzs0T [E0zanT EFEC YE EA
80S [29 cor (PO €€ CA (003 Cp 63 [9 CE

[69 158 1075357 EZ ES [EZ ES [EZ ES [EZ eS [EZ ES

ES O E ES
[99 ZE [95 26

[89 oy [88 99 EE ¡88 9y
CEA [88 05 [88 05 [88 05

FEE
19L 1€4

ANEXO 11

_—___AÁAÁA<ÁA< <A _ —_—————_———
Pág. 298568 El Peruano CTTTERTTTS

Artículo 42.- El Ministro de Defensa queda facultado
para variar la fecha de inicio y término de la comisión, sin
exceder el total de días autorizados.

Artículo 5*.- El citado personal, deberá dar
cumplimiento a lo dispuesto en el Artículo 6% del
Decreto Supremo N* 047-2002-PCM de fecha 5 de
junio del 2002 y Cuarta Disposición Final del Decreto
Supremo N* 002-2004-DE/SG de fecha 26 de enero
del 2004.

Artículo 6%.- La presente Resolución Suprema no
dará derecho a exoneración ni liberación de impuestos
aduaneros de ninguna clase o denominación.

Artículo 72%.- La presente Resolución Suprema será
refrendada por el Presidente del Consejo de Ministros y
por el Ministro de Defensa.

Regístrese, comuniquese y publíquese.

Rúbrica del Dr. ALEJANDRO TOLEDO MANRIQUE
Presidente Constitucional de la República

CARLOS FERRERO COSTA
Presidente del Consejo de Ministros

ROBERTO ENRIQUE CHIABRA LEÓN
Ministro de Defensa

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
devolución del IGV e Impuesto de Pro-
moción Municipal a favor de Explora-
ciones Milenio S.A. durante fase de
exploración

RESOLUCIÓN MINISTERIAL
N2 326-2005-MEM/DM

Lima, 8 de agosto de 2005
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada
por la Ley N% 27662, que dispone la devolución del
Impuesto General a las ¡s e Impuesto de Promoción
Municipal a los titulares de la actividad minera durante la
fase de exploración:

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, la empresa Exploraciones Milenio S.A, solicitó
al Ministerio de Energía y Minas la suscripción de un
Contrato de Inversión en Exploración, adjuntado la lista
de bienes y servicios cuya adquisición le otorgará el
derecho a la devolución del Impuesto General a las Ventas
e Impuesto de Promoción Municipal, durante la fase de
exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 453-2005-EF/15 de fecha 1 de julio de 2005,
emitió opinión favorable a la lista de bienes y servicios
presentada por Eolo Milenio S.A.;

Con la opinión favorable del Viceministro de Minas y
de la Dirección General de Minería del Ministerio de
Energía y Minas:

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Re ¡ento de la Ley N* 27623, modificada
por la Ley N* 27682 y el artículo 10? del Reglamento de
Organización y Funciones del Ministerio de Energía y
Pape aprobado por Decreto Supremo N* 025-2003-

Lima. domingo 14 de agosto de 2005
SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el deracho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa Exploraciones Milenio
S.A. durante la fase de exploración, de acuerdo con el
Anexo que forma parte integrante de la presente
Resolución Ministanal,

Regístrese, comuniquese y publíquese.
GLODOMIRO SÁNCHEZ MEJÍA
Ministro de Energía y Minas
ANEXO DE LA RESOLUCIÓN MINISTERIAL
N* 326-2005-MEM/DM

LISTA DE BIENES Y SERVICIOS PRESENTADA POR
EXPLORACIONES MILENIO S.A.

1. BIENES

SUBPARTIDA
NACIONAL

2508.100000 | BENTONITA

3021:20.50.00 | PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE

POZOS LODOS”)

292505000 | PROTECTORES ANTÍRAUIDOS DE MATERIA PLÁSTICA

5401100000 | CALZADO CONPUNTERA METALICA DE PROTECCIÓN

8506.10.00.00 | CASCOS DE SEGUAIDAD

7228800000 | BARRAS HUECAS PARA PERFORACIÓN. DE ACEROS

ALEADOS OSIN ALEAR.

73M 210000 | TUBOS DE PERFORACIÓN DE LOS TIPOS UTILIZADOS

PARA LA EXTRACCIÓN DE PETRÓLEO O GAS

5207.13.10.00 | TREPANOS Y CORONAS CON PARTE OPERANTE DE

CERMET

8207.19.10.00 | TREPANOSY CORONAS EXCEPTO DE CERMET

8207192100 | BROGAS DIAMANTADAS EXCEPTO DE CERMET

8207192900 | LAS DEMÁS BROCAS EXCEPTO DE CERMET Y

DIAMANTADAS

8207.193000 | BARRENAS INTEGRALES

3207192000 | LOS DEMÁS ÚTILES INTERCAMBIABLES DE

PERFORACIÓN Y SONDEO

207183000 | PARTES DE UTILES INTERCAMBIABLES

3207300000 | LOSDEMAS ÚTILES INTERCAMBIABLES

8430.41.0000 | LAS DEMAS MÁQUINAS DE SONDEO O PERFORACIÓN

| AUTOPROPULSADAS

BAROA8 0000 | LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN -

EXCEPTO AUTOPROPULSADAS

3431430000 | PARTES DELAS MÁQUINAS DE SONDEOO PERFORACIÓN

DE LA SUBPARTIDA 3430.41 6 3490.49

BS24380000 | LOSDEMÁS DISCOS PARA SISTEMAS DELECTURAPOR

RAYOSLASER

8525101000 | APARATOS EMISORES DE RADIOTELEFONÍA O

RADIOTELEGRAFÍA

B525201900 | LOS DEMÁS APARATOS EMISORES CON APARATO
RECEPTOR INCORPORADO DE RADIOTELEFONÍA

870421.00.10 | CAMIONETAS PICK-UP ENSAMBLADAS CON PESOTOTAL.
CONCARGA MÁXIMA INFERIOR O IGUALAS TONELADAS
DIESEL

EOS 20.000) | CAMIONES AUTOMÓVILES PARA SONDEO O
| PERFORACIÓN

DESCRIPCIÓN

Faoos 20.00.00 | CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA
Í O AÉREA. EXAMEN MÉDICO DE ÓRGANOS INTERNOS O
| PARA LABORATORIOS DE MEDICINA LEGAL O
IDENTIFICACIÓN JUDICIAL |
011100000 | MICROSCOPIOS ESTEREOSCOPICOS
$01120.0009 | LOS DEMAS MICROSCOPIOS PARA FOTOMICROGRAFÍA.
| CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN
2012100000 | MICROSCOPIOS, EXCEPTO LOS ÓPTICOS

DIFRACTÓGRAFOS

¿os
entities

ce e

2.

ui

Lima. domingo 14 de agosto de 2005

NORMAS LEGALES Kal

Pág. 298569

SUBPARTIDA |

[ DESCRIPCIÓN
| NACIONAL

“armado y desarmado de maqunaras y equpo necesario para las acivdades.
de la exploración minera.

[aorazo000 | INSTRUMENTOS Y APARATOS PARA NAVEGACION AÉREA.
1 O ESPACIAL (EXCEPTO LAS BRUJULAS)

— Senacios de inspección. mantenimiento y reparación da maquinana y equipo.
utilizado an las actividades de exploración minera,

0íazoJoDo | LOS DEMAS INSTRUMENTOS Y APARATOS DE
| | NAVEGACIÓN: |

— Alquier o arrendamiento financiero de maquinaria. vehiculos y equipos
necesarios para las actividades de exploración.

9015 10.00.00 | TELEMETROS
520.100 | TEODQUTOS |
Toois 2020.00 | TAQUIMETROS |

Transporte de personal. maquinaria. equipo. materiales y Suministros |

necesarios para las actividades de mxploración y la construcción de
campamentos. |

[s01530.0000 | NIVELES 1 | [Samos médicos y hosptalanos
Fao15.00.10.00 | INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA | Semcios relacionados con la protección ambiental ]
ELÉCTRICOS O ELECTRÓNICOS — Samcios de sistemas a informática.
Feors02000 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE Servicios de comunicaciones. incluyen comunicación racial. teletonia |
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O sateítal
ELECTRÓNICOS | Servicios de segundad ndustral y contramcendios |
3015801000 | LOSOEMAS INSTRUMENTOS Y APARATOS ELÉCTRICOS | — Servcos de segundad y viglancia de instalaciones y personal operativo

| OELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA

- Sarvicios de seguros.

015203000 | LOS DEMAS INSTRUMENTOS Y APARATOS EXCEPTO

ELECTRICOS O ELECTRÓNICOS

PARTES Y ACCESORIOS

LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS

ANTIGAS. EXCEPTO LAS MÁSCARAS DE PROTECCION

SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE

ESPECTROMETAOS. ESPECTROFOTOMETROS Y |

ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES |

OPTICAS (UY VISIBLES ¡RI

020300000 | LOS OEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA
| OCONTROL DETENSIÓN INTENSIDAD. RESISTENCIAO

POTENCIA. SIN DISPOSITIVO REGISTRADOR

3015.90.00.00
9020.00.00.00

2027 30.00.00

M1. SERVICIOS

[af Servaos de Operaciones de Exploración Minera ]
1 Tenográficos y geodésicos. |
—Gsolgicos y geolécnicos Incluye petragrálicos. mineragráficos
ndrológios. restitución lotogramética.lotogralías aéreas. mecánica de |
rocas)
— Servicios geoliscos y geoquimicos (lncluye ensayes)
+ Senvcios de perforación diamantina y de circulación reversa (roto percusiva).
[nicas aeroopográfics. ¡
— Banicis de nterpreración muliespectral de imágenes ya sean sateltales |
oeQupos aerotrarsporados. |
1 Ensayes de laboratorio (analisis de minerales. suelos. agua. etc) |
8 Ovos Semcios Vinculados a las Actwidades de Exploración Minera:
— Samicio de alojamiento y almentación del personal operativo del Tar

— Sanicos de diseño. construcción. montaje industrial eléctrico y mecánico.

1 [Servicios de rescate. auxilio.

14190

TRANSPORTES Y

COMUNICACIO?

Aprueban texto de la Revisión N* 17
de la RAP 65 - Certificación: Personal
Técnico Aeronáutico No Tripulante

RESOLUCIÓN DIRECTORAL
N2 124-2005-MTC/12

Lima, 1 de agosto del 2005

CONSIDERANDO:

Que, la Dirección General de Aeronáutica Civil del
Ministerio de Transportes y Comunicaciones, es la
encargada de ejercer la Autoridad Aeronáutica Civil del
Perú siendo competente para aprobar al las
Regulaciones Aeronáuticas del Perú (RAP), conforme lo
señala el literal c) del Artículo 92 de la Ley N* 27261, Lay
de Aeronáutica Civil del Perú; y, el artículo 2% de su
Re: nto, aprobado por Decreto Supremo N* 050-
2001-MTC;

Que, por su parte el artículo 7* del citado Reglamento,

| señala que la Dirección General de Aeronáutica Civil

1

pondrá en conocimiento público los. rectos sujetos a
aprobación o modificación de las RAP conuna antelación
de quince días calendario;

Jue, en cumplimiento del referido artículo, mediante
Resolución Directoral N* 0150-2004-MTC/12, publicada
al 6 de octubre de 2004, se aprobó la difusión del proyecto

publicados

3.- El TUPA además. debe ser
normaslegales Beditoraperu.com.pe.

ws El Peruano -----

pes

REQUISITOS PARA PUBLICACIÓN DE TEXTOS ÚNICOS
DE PROCEDIMIENTOS ADMINISTRATIVOS - TUPA

Se comunica al Congreso de la República, Poder Judici

Descentralizados, Gobiernos Regionales y Municipalidades que, para publicar sus respectivos TUPA en
la separata de Normas Legales, deberán tener en cuenta lo siguiente:

1.- Los cuadros de los TUPA deben venir trabajados en Excel, una linea por ceida, sin justificar.
2.- Los TUPA deben ser entregados al Diario Oficial con cinco días de anticipación a la fecha de ser

remitido en

LA DIRECCIÓN

ac

¡al, Ministerios, Organismos Autónomos, Organismos

disquete o al correo electrónico

ANEXO III

CONCESIONES MINERAS
ITEM | NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 CAÑARIACO A 15000004Y02 1000
> 2 CAÑARIACO B 15000005Y02 1000
3 CAÑARIACO C 15000006Y01 1000
4 CAÑARIACO D 15000007Y01 500
FR, > 5 CAÑARIACO E 010022604 1000
EXPOM. E Ps CAÑARIACO F 010031204 1000
s /

A “> iZ

